Name: 78/512/EEC: Commission Decision of 24 May 1978 amending Decision 74/269/EEC authorizing certain Member States to make provisions which are more strict concerning the presence of 'Avena fatua' in fodder plant and cereal seed (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  plant product;  agricultural activity
 Date Published: 1978-06-15

 Avis juridique important|31978D051278/512/EEC: Commission Decision of 24 May 1978 amending Decision 74/269/EEC authorizing certain Member States to make provisions which are more strict concerning the presence of 'Avena fatua' in fodder plant and cereal seed (Only the English text is authentic) Official Journal L 157 , 15/06/1978 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 10 P. 0005 Spanish special edition: Chapter 03 Volume 14 P. 0119 Swedish special edition: Chapter 3 Volume 10 P. 0005 Portuguese special edition Chapter 03 Volume 14 P. 0119 COMMISSION DECISION of 24 May 1978 amending Decision 74/269/EEC authorizing certain Member States to make provisions which are more strict concerning the presence of'Avena fatua'in fodder plant and cereal seed (Only the English text is authentic) (78/512/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Council Directive 78/55/EEC (2), and in particular Article 14 (1a) thereof, Whereas the said Directive laid down tolerances in respect of the presence of Avena fatua in fodder plant seed; Whereas, in accordance with Article 14 (1a) of the said Directive, Ireland is authorized to prescribe compliance with the special conditions laid down in Commission Directive 74/269/EEC of 2 May 1974 (3) in respect of fodder plant seed; Whereas the First Commission Directive 78/386/EEC of 18 April 1978 amending the Annexes to Council Directive 66/401/EEC on the marketing of fodder plant seed (4) laid down new conditions at Community level as regards the presence of Avena fatua in fodder plant seed; Whereas these amendments have the effect of cancelling the special conditions which were fixed previously; Whereas the authorization for Ireland to prescribe compliance with the special conditions laid down in Directive 74/269/EEC, when marketing fodder plant seed, should therefore be cancelled; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 July 1980, Article 1 of Decision 74/269/EEC is hereby repealed. Article 2 This Decision is addressed to Ireland. Done at Brussels, 24 May 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No 125, 11.7.1966, p. 2298/66. (2)OJ No L 16, 20.1.1978, p. 23. (3)OJ No L 141, 24.5.1974, p. 19. (4)OJ No L 113, 25.4.1978, p. 1.